Citation Nr: 0118337	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for patellar syndrome, 
left knee, with traumatic arthritis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to January 
1990.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the evaluation for the veteran's 
service-connected left knee patellar syndrome with traumatic 
arthritis, from a noncompensable rating to a 10 percent 
rating based on x-ray findings of arthritis and on 
noncompensable limitation of motion.  


REMAND

The veteran asserts the 10 percent rating currently in effect 
under Diagnostic Code 5261-5010 is inadequate, as his 
symptoms have worsened: he experienced increased difficulty 
climbing stairs, increased pain after walking certain 
distances, and prescription pain medication does not ease the 
pain.  In his October 2000 substantive appeal, he stated that 
he had begun to have locking in the knee with pain.  

The Board notes that the most recent VA Compensation and 
Pension examination was conducted in 1990, at which time the 
veteran complained of pain when walking up stairs.  Upon 
examination there was no limitation of flexion, swelling, or 
pain on palpation, motion or compression of the patella.  
Medical evidence submitted since then includes private 
records dated in March 1999 that note the veteran's report 
that he enjoyed weight lifting and leg pressing, and his 
complaint that his knee felt as if it would give out, as well 
as complaints of occasional swelling; at that time, however, 
he reported no locking, catching or instability.  On 
examination he had active range of motion of 3 degrees to 105 
degrees, mild effusion, and medial joint line tenderness but 
no remarkable lateral joint line tenderness or peripatellar 
tenderness.  Full cruciate and collateral stability were 
present, but McMurray's testing was reportedly difficult to 
perform secondary to the veteran's reduced knee flexion.  

VA treatment records dated in June 2000 reveal full range of 
motion and no obvious instability or joint deformity, yet in 
July 2000 the veteran reported his knee pain was getting 
progressively worse, especially with use; he reported some 
locking but no buckling, and upon examination crepitus and 
some tenderness were elicited.  Full range of motion was 
reported, but no information was provided regarding whether 
the entire range of motion was pain-free.  In August 2000 it 
was noted that the veteran favored his left knee, but no 
effusion or erythema were noted.  X-rays were interpreted to 
reflect moderately advanced degenerative changes.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, is to 
recognize painful motion pathology as productive of 
disability.  38 C.F.R. § 4.59.  VA's Rating Schedule provides 
that arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application to each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate 10 percent with x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and rate 20 percent disabling with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  The Note to that Diagnostic Code also 
provides that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Code 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
record to date does not contain range of motion measurements 
that are representative of a noncompensable limitation of 
motion under the rating criteria for either Diagnostic Code 
5260, limitation of flexion of the leg, or Diagnostic Code 
5261, limitation of extension of the leg, but there is clear 
x-ray evidence of degenerative changes in the left knee, a 
major joint, so a 10 percent rating appears to be warranted 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, the 
veteran has complained of pain throughout this appeal and 
asserts the pain has increased, yet the record does not 
address whether and if so to what extent the veteran's range 
of motion is pain-free.  Furthermore, the veteran asserts he 
has pain on use, but the record does not address the 
frequency or severity of such pain.  Finally, the veteran 
recently asserted he began experiencing locking in the knee.  

When assessing impairment attributable to a disability, VA 
must consider the manifestations under all possibly relevant 
Diagnostic Codes; in this case it appears Diagnostic Code 
5257 might also be relevant.  That Diagnostic Code addresses 
"other impairment of the knee," and does not base ratings 
on limitation of motion.  In light of the foregoing, it 
appears additional development is necessary in order to 
obtain current medical information to permit a fair and 
reasonable assessment of the appropriate level of disability 
experienced by the veteran with regard to his service-
connected left knee disability.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Accordingly, this case is REMANDED 
for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
disorder, including but not limited to 
Dr. Craythorne and the VA medical 
facility in Tampa, Florida, since records 
were last obtained.  After securing the 
necessary releases, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
orthopedic examination to identify the 
current symptoms and manifestations of 
the veteran's left knee disability, to 
include information that can be used to 
assess the level of impairment 
attributable to that disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All necessary testing 
should be conducted.  The examination 
report should contain a full description 
of the veteran's left knee symptoms, to 
include any laxity and/or subluxation, as 
well as functional range of motion and 
pain.  The examiner should state whether 
or not the left knee disability causes 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
severity of these manifestations.  It is 
imperative that the examiner comment on 
functional limitations caused by left 
knee pain, instability, and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
the veteran's range of motion.   

4.  Thereafter, the RO should readjudicate 
this claim to include whether the 
appropriate diagnostic codes have been 
assigned to the veteran's right knee 
disability.  In doing so, the RO should 
consider VAOPGCPREC 23-97, VAOPGCPREC 9-
98, and Johnson v. Brown, 9 Vet. App. 7 
(1998).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim. 38 C.F.R. 
§ 3.655 (2000).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


